 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Service Employees Union Local No. 73, affi-liated with Service Employees International Union,AFL-CIO and William Witsman d/b/a Active De-tective Agency and Certain Teed Corporation.Cases 13-CP-353 and 13-CC-1003January 31, 1979DECISION AND ORDEROn May 31, 1975, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Respondent filed exceptions and supportingbriefs and later filed answering briefs.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions 2 of the Administrative Law Judge, andto adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Gen-eral Service Employees Union Local No. 73, affiliat-ed with Service Employees International Union,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:Insert the following as paragraph 2(c) and reletterthe following paragraph accordingly."(c) Publish at its expense the terms of the notice,in a form and size approved by the Regional Directorfor Region 13, in a daily newspaper of general circu-lation in the Chicago, Illinois, area. Pubiication is tobe made on 3 separate days within a 3-week period ata time designated by the Regional Director."CHAIRMAN FANNING, concurring in part and dissent-ing in part:I would not find that Section 8(b)(7)(C) prohibitsthreats by a union to picket an employer with theobject of forcing or requiring that employer to recog-nize the union as the exclusive bargaining representa-tive of its guard employees. See my dissenting opin-ion in General Service Employees Union Local No. 73,affiliated with Service Employees International UnionA FL-CIO (A -1 Security Services Co.). 224 NLRB 434(1976). Nor would I find that Section 8(b)(7)(C) barsa nonguard union from engaging in any picketing togain recognition and bargaining for a unit of guards,240 NLRB No. 55for the reasons set forth in my dissenting opinion inDrivers, Chauffeurs, Warehousemen and Helpers, Lo-cal Union No. 71, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Wells Fargo Armored ServiceCorporation) 221 NLRB 1240 (1975). Further, sincethe Respondent herein could have lawfully engagedin primary picketing against Active, I would not findthat its notification to Certain Teed, a neutral em-ployer, of its intent to engage in such picketing vio-lated Section 8(b)(4)(ii)(B) of the Act. In all otherrespects I would affirm the Administrative LawJudge's Decision and would dismiss the complaint inits entirety.|The Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDr, Wall Products, Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for revers-inj his findings.Members Jenkins, Penello. and Truesdale agree with the AdministrativeLaw Judge that the Respondent violated Sec. 8(bX7(C) of the Act. For thereasons set forth in her dissent in General Service Emplyees Union Local No.73 (A-I Security Service Co.). 224 NLRB 435. 437 (1977) and General ServiceEmplovees Union Local No. 73 (Raine's Security Agencol 239 NLRB 1233(1978). Member Murphy disagrees with this finding and would dismiss the8(bH7)(C} allegations of the complaint. Members Penello., Murphy. andTruesdale agree with the Administrative Law Judge that the Respondentviolated Sec. 8(b)(4(ii)(B) of the Act.Contrary to the Administrative Law Judge, Members Jenkins, Penello,and Truesdale find appropriate the General Counsel's requested remedythat the Respondent be ordered to publish a copy of the notice in a newspa-per of general circulation. General Service Employees Union Local No. 73/Andc Frain. Inc ), 239 NLRB 295 (1978): General Service Lmnploees L',UlioLocal No 73 Rainers' Securia Agencvl 239 NLRB 1233 (1978). MemberMurphy. for reasons set forth in her dissent in General Service EmployeesUnion Local o. 7 (Andv Frain, /Inc.), supra at fn. 2. would not require suchpublicatison.DECISIONSTATEMENT OF THE CASETHOMAS D JOHNSTON. Administrative Law Judge: Theseconsolidated cases were heard at Chicago, Illinois, on De-cember 5 and 6, 1977,' pursuant to a charge filed on Sep-tember 20 in Case 13-CP-353 by William Witsman d/b/aActive Detective Agency (herein referred to as Active) anda charge filed on September 20 in Case 13-CC-1003 byCertain Teed Corporation (herein referred to as CertainTeed) and a consolidated complaint issued on September28.The consolidated complaint alleges that General ServiceErtployees Union Local No. 73, affiliated with ServiceEmployees International Union, AFL-CIO (herein re-ferred to as the Respondent), which admits into member-ship employees other than guards, demanded that Activerecognize and bargain with it as the collective-bargainingIAll dates referred to are im 1977 unless otherwise stlated GENERAL SERVICE EMPLOYEES UNION LOCAL NO. 73463representative of the guard employees of Active and threat-ened to picket Active and its customers, including CertainTeed, with objects of (I) forcing Active to recognize orbargain with the Respondent as the representative ofActive's guard employees in violation of Section 8(b)(7)(C)of the Act, and (2) forcing or requiring Certain Teed tocease doing business with Active and/or to force or requireActive to recognize and bargain with the Respondent asthe representative of its guard employees in violation ofSection 8(b)(4)(ii)(B) of the Act.The Respondent, in its answer filed on October I I, de-nies having violated the Act as alleged.The issues involved are whether the Respondent violatedSection 8(b)(7)(C) and Section 8(b)(4)(ii)(B) of the Act byunlawfully threatening to picket Active or its customers,including Certain Teed, for the proscribed objects alleged.An additional issue, which was raised in a motion by theRespondent at the outset of the hearing and on which rul-ing was deferred, was whether the contents of a conversa-tion between representatives of the Respondent and Activewere inadmissible as evidence under Rule 408 of the Fed-eral Rules of Evidence on the grounds that the conversa-tion was held for the purpose of settlement negotiations.Upon the entire record in these cases, from my observa-tion of the witnesses, and after due consideration of thebriefs filed by the General Counsel, Certain Teed, and theRespondent, I hereby make the following:FINDINGS OF FACTI. THE B SINESSES OF THE EMPLOYERSActive, with its office and place of business located atPark Forest, Illinois, is engaged in the business of provid-ing detective, security guard, and other services. During1977. a representative period, it will, in the course of itsoperations, perform services valued in excess of $50,000,for employers who meet the Board's jurisdictional stan-dards except solely the indirect outflow or indirect inflowstandards.Certain Teed, a Maryland corporation, with a facilitylocated at Chicago Heights, Illinois, is engaged in the busi-ness of producing asphalt roofing and other materials.During 1976, a representative period, it shipped goods andmaterials, valued in excess of $50,000. directly from its Chi-cago Heights' facility to points located outside the State ofIllinois.Active and Certain Teed are each employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II THE LABOR ORGANIZATION INVolVEDThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.-Active did not submit a brief.IUnless otherwise indicated the findings are hbased upon pleadirglfs. .d-missions, sipulaliorns, and undisputed eidence conilined in the recordwhich I credit11. HE INFAIR LABOR PRACTI(CFSA. BackgroundActive, which is located at Park Forest, Illinois, is en-gaged in the business of providing detective, securityguard, and other services. Included among its official andsupervisory personnel are William Witsman, the licenseeand owner. Catherine Hunt, the bookkeeper and accoun-tant, and Carl Hunt, the office manager.By September, Active employed approximately 25guards including both full-time and part-time guards.These guards spend their working time at Active's variousaccounts which are located away from its office.Certain Teed, which is located at Chicago Heights, Illi-nois, is engaged in the business of producing asphalt roof-ing and other materials. Its plant manager is Daniel Pofel-ski.Since November 1974 Certain Teed has employed secur-ity guards of Active to perform services for Certain Teed atits Chicago Heights facility.The Respondent is a labor organization which admitsinto membership employees other than guards. Includedamong its officials and representatives are Irving Kurasch,the president, Harry Kurshenbaum, the business manager,David Loewenberg, the general counsel, Richard Wesley, abusiness representative, and James Myles, a business repre-sentative.B. Threats Made to ActiveOn August 17 the Respondent deposited in the mail aletter addressed to Active in which it informed Active thatit had reason to believe Active did not comply with areastandards in the employment of guards in the area, re-quested Active to send to it certain information to de-termine whether it met such standards, and implied if Ac-tive was not complying with the area standards theRespondent would engage in area standards picketing.However, Active's bookkeeper Catherine Hunt, OwnerWitsman, and Office Manager Carl Hunt all credibly de-nied that Active had received such letter which was sent byregular mail.Active's bookkeeper Catherine Hunt testified that on themorning of September 15 she received a telephone callfrom a man who identified himself as Mr. Loewenbergfrom the Respondent who said he wanted to talk but didnot tell her what it was about. After informing him she wasbusy she requested his telephone number and informedhim that she would call him back. However, she then askedattorney Harvey Sussman, who represented Active, to han-dle the matter, furnishing him the telephone number Loew-enberg gave her.Nespondent's general counsel Loewenberg did not denyhaving such a telephone conversation with Catherine Huntand acknowledged that he had spoken with attorney Suss-man on the telephone that day whereupon a meeting wasarranged for that night.4Attornes Su rsnla. did not pccificll .I , tcls about he arrangementsfor Ihis eeting 464DECISIONS OF NAl IONAI. I.ABOR RELATIONS BOARI)C(atherine HIunt further testified that that afternoon shereceived a telephone call from a man who identified him-self as Mr. Myles from the Respondent. According to Huntthe caller told her that IHarvey Sussman had called Loew-enbherg hack and said they would set up a meeting and hewas calling to find out when. Upon informing the callerthat Sussman had called her and told her they requested ameeting but that it would have to he set up at Sussman'sconvenience, the caller again asked when. After she repliedshe did not know the caller said they were not going to waitforever, and if they did not have the meeting they weregoing to start picketing. Catherine Hunt was unable to fur-ther identify the caller.Respondent':; representative. James Myles, who was al-leged to have made this telephone call, denied having mnadesuch a telephone call to Catherine Hunt. I credit his denial.On the evening of September 15 a meeting was held inthe office of attorney Sussman between representatives ofthe Respondent and Active. Present for Active, besides at-torney Sussman, were Owner Witsman, Office ManagerCarl Hunt, and bookkeeper Catherine Hunt. The Respon-dent was represented by business representative Wesleyand general counsel I.oewenberg.Loewenberg testified that at the outset of the meeting.after informing them the Rspondent had an area stan-dards problem with Active and pursuant to attorneSussman's inquiry, he explained what that meant, he askedwhether thes could have a settlement conference pursuantto the rule, and mentioned while lie was not really thatfamiliar he knew there was a F:ederal rule 6(8 or 408.When Sussman, who stated he was not a labor lawyer, de-nied understanding or knowing what the rule meant. Loew-enberg explained it meant that any evidence or any conver-sation ils the result of their discussions would not beadmitted, he believed, in any proceedings. Sussmlan thenmentioned that he was a personal injury lawyer and said itwas like a settlement conference to which I.ocwenhergagreed. Sussman then stated that he had participated inmany settlement conferences and asked did that mean the,were off the record, whereupon Loewenberg replied it did.According to ILoewenberg Sussman then turned to hisclients and asked if thes understood that it was going to bean off-the-record discussion, whereupon they all agreed.Representative Wesley corroborated general counselLoewenberg's testimony concerning this agreement.Attorney Sussman testified that about 10 or 15 minutesafter the meeting started oewenherg asked him if thiscould be off-the-record to which he agreed. Sussman de-nied that anything else was said regarding the nature of themeeting or that any ederal rules of evidence were men-tioned. Under cross-examination Sussman acknowledgedthat he was not familiar with Rule 408 of the Federal Rulesof Evidence and denied it was his understanding that mat-ters discussed in an off-the-record discussion were not tobe used in evidence. According to Sussman he had neverhad a conversation with another attorney before wherethere was an agreement to go off-the-record and statedoff-the-record settlement discussions could be used in theAUioril , Sussi did io1 icst. f cilicrnTllng Ihc jhltccl .,llt ot thenlmeeting itelflitigation bh bringing them to the attention of the judgealthough juries were insulated from such discussions. Suss-man explained his understanding of the request to go off-the-record was that through earlier telephone conversa-tions that day he felt that they were engaged in somethingthat might have been improper or illegal which l.oewen-berg did not vwant brought up later and felt he ought toprotect his clients and go off-the-record if that was whatl oewenberg wanted.Both Catherine Hunt and Carl Hunt acknowledged thatearly in the meeting oewenberg requested that the meet-ing he off-the-record, whereupon attorney Sussman agreed.Witsman, who acknowledged his memory witas vague aboutthe matter, also testified that in the early part of the meet-ing I.oewenberg had asked Sussman whether this could beoff-the-record.Regardless of whether any FIederal rule of evidence wasmentioned, such evidence clearly establishes there was anagreement between the parties at the outset of the meeting.and I so find, that the conversation would be off-the-rec-ord.During this meeting various subject matters were dis-cussed. General counsel loewenberg pursuant to attorneSussman's inquiry, informed them that the Respondentrepresented over 90 percent of the industry and the areastandards which it required were those benefits containedin its collective-bargaining agreement with the Associated(u iard and Patrol Agcncies and its health and welfare [I'o-gr t Inl.When L.oewvenberg mentioned the Respondent had sentActive a letter in August. discussed supra, about whetherActive was complying with the area standards, Active'srepresentotives denied having received such a letter. Ac-cording to C'atherine Hlunt, I.oewenhberg told them that Ac-ti'e was not a unioln conpan; .it as putting union compa-ines in jeopardy hby nol par iTg local standards, and it couldunderbid an account.I.ocwenberg whose testimlion was corroborated by busi-ness representative Wesley. informed them if the coulddemonstrate the' were meeting area standards they wouldwalk awa,N. iider cross-examination both (atherine Huntand (Carl ilunt acknowledged that I.oewcnberg either saidor could have said that if the ('ompany could show it metarea standards the Respondent would leave it alone. ath-erine unt further stated that I.oewenberg told them ifthe, complied with their standards they would send them aletter of complianice; on another occasion she added thatlocwenberg also said no one ever had or would. oewen-berg denied using such an expression.Respondent's representatives furnished Active's repre-sentatives with a copy of the Respondent's collective-hbar-gailing agreement with the Associated (;uard and PatrolAgencies and its health and welfare program, who, in turn.furnished Respondent's representatives with a cops of thebenefits Active provided for its own employees. These ben-efits were then compared and discussed. Differences point-ed out were in the insurance benefits wherebhy the Respon-decnt's plan, unlike Actixe's, was noncontributory andprovided for maternity benefits. There were also differ-ences between sick lecae policies; also Active did not payfor cleaning uniforms, ils required by the Respondent. GENFRAI. SERVICE EMPI.OYE:ES UNION IOCAL NO. 73465However, Active also provided certain benefits for emplo -ees which the Respondent did not, such as reimbursementfor certain school and travel expenses.Witsman testified that when attorney Sussman men-tioned Active was in compliance. Loewenberg respondedby saying their insurance benefits did not compare with theRespondent's. and he mentioned that they did not havematernity benefits. According to Witsman upon askingthat if they complied with the policy whether Loewenhergwould let them off the hook. Loewenberg said they weretoo small and could not get that kind of policy. Loewen-berg denied making the latter statement. Carl Hunt alsotestified that when Sussman proposed that the Respondentforget about Active because it was meeting area standards,the Respondent's representative informed them it was notmeeting area standards because of maternity insurance.Loewenberg stated that when Sussman mentioned itlooked like they were meeting the area standards he de-nied it and told them that they were below area standardsmentioning that Active's sick leave policy was discretion-ary and not fixed like the Respondent's. and there was adifference in hospitalization with the guards having to paywhereas their policy was noncontributory.Catherine Hunt testified that upon asking Loewenbergwhy they had not contacted their employees if they wantedthem to join a union, Loewenberg's response was that therewas a Federal law which put guards in their own categoryand they could not approach the guards individually tojoin a union. Witsman stated that he had asked Loewen-berg that question, whereupon Loewenberg replied it wasimpossible because it violated the Taft Hartley Act andthey could not contact security guards to have an election.Catherine Hunt stated that upon suggesting to Loewen-berg that she would furnish him with a desk and he couldtake a vote of the employees on payday to see if they want-ed a union, he informed her that he could not because itwas against the law. Upon offering to take the vote herself.she stated that Loewenberg replied they would have to jointhe Union because they could not fight them financiallysince they were a small company and did not have money.Under cross-examination Catherine Hunt acknowledgedthat Loewenberg had informed her neither she nor hecould hold an election in the office with the employeesbecause it would be against Federal law. Both Witsmanand Carl Hunt testified that they questioned Loewenbergabout holding an election. According to Witsman Loew-enberg informed him it was not the proper procedure;proper procedure would be to sign a contract and givecards to the employees to fill out. Carl Hunt stated thatLoewenberg told him there was some kind of law pertain-ing to security officers, they could not hold such an elec-tion. and they were going to have to join the Union be-cause they' were below area standards.Both Loewenberg and Wesley denied saying that Activehad to join the Union. Wesley stated that when Witsmanasked why they could not sign the guards up themselves,Loewenberg replied it did not fall under the Act and madeno sense.Catherine Hunt and Carl unt testified that I.oewen-berg told them he would furnish them with cards for theemployees to sign and have pa),roll deductions taken out.l'heY, along with Witsmian each testified that thes askedl.oewcenberg whether they had to fire employees who didnot want to join the Union, whereupon Loewenherg toldthem they did. (atherine Hunt also stated that upon com-menting she thought Illinois was a union shop. I.oewen-berg replied it would not be in security.Loewenberg's version was that upon being asked byWitsman about the procedure regarding a contract, he in-formed them that he would suppl) cards which the em-ployees would be expected to sign for dues checkoff; whenasked by Witsman about those employees who did notwant to sign, he told them they would talk to the employeesand if it did not work out they would send a letter to theCompany asking that the employee be terminated.Other companies were also discussed at the meeting.Both Catherine Hunt and Witsman stated that Loewen-berg had mentioned other companies had spent moneyfighting the Respondent but ended up by joining the Re-spondent. Loewenberg testified that when Carl Hunt com-plained about the Respondent leaving other companiesalone, he mentioned that they had audited the books ofone company and found there were problems about theirnot putting people in the Union.Catherine Hunt testified that Witsman mentioned hewas not going to bother fighting and guessed he would justhave to live with the fact Loewenberg was going to close uptheir security accounts, whereupon Loewenberg replied allthe ones he had and all the ones he may ever pick up unlessthey joined them. Loewenberg. whose testimony was cor-roborated by Wesley, denied making such statement.Loewenberg's request to audit their books was denied.although Catherine Hunt offered to hire a private CPA.Catherine Hunt stated that Loewenberg said if they didaudit the books, he guaranteed they would find somethingelse besides a difference in maternity benefits and either hewould audit their books or there would be no letter of com-pliance (Loewenberg denied this).Carl Hunt stated that Loewenberg told them the Re-spondent was organizing in a suburban area and they' weregoing to have to join the Union. He also testified. withoutstating specifically what was said, that Loewenberg made itclear they did not feel they could fight the Respondentfinancially and they were going to join if they were goingto stay in the security business. Carl Hunt also stated thatLoewenberg said Active was below area standards. BothLoewenberg and Wesley denied such statements weremade.Witsman testified that upon telling Loewenberg it didnot matter what the area standards were because Loewen-berg had to take everybody, Loewenberg's response wasthey had 80 percent of the agencies at the present time, andthey would have everybody in the area in the Union.Loewenberg himself testified that after \Witsman toldhim it looked like what Loewenberg really wanted was acontract, the' discussed it. and he told Witsman that whathe realls wanted was a contract. However. .ocwenbergfurther stated that Witsman informed him that li he was notgoing to sign a contract and did not like the idea of nlotheing able to hold an election. l.oewenber al) :,tated thatlllldurin the conversation hen ('atherine HIunt mentionedwith did not thes join the Uniotn aild nilhvbe the could get 466DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDsome time, he told her he would give them 90 days on thehealth and welfare.Wesley also testified that Witsman told Loewenberg thatthe bottom line was Loewenberg wanted them to sign acontract, whereupon Loewenberg agreed. According toWesley, Witsman also told them he would never sign acontract with them.The subject of picketing was also discussed at this meet-ing.6Catherine Hunt testified that Witsman asked Loewen-berg why he was picketing Active's accounts instead oftheir office, whereupon Loewenberg responded by askingwhat good would that do them and stated their accountswould not drop them if they were at their office instead oftheir sites. However, Witsman's version was that when heasked Loewenberg why he was not going to picket Activeinstead of picketing their clients, Loewenberg's responsewas that it would not serve any useful purpose. Carl Huntalso testified when Witsman asked Loewenberg why he didnot picket their office, Loewenberg asked what good wouldthat do him.Loewenberg, however, stated that when Witsman askedwhy they did not picket at the offices, he informed him thereason they did not was because there were no guards thereand the picketing would have no impact.Catherine Hunt also testified that Loewenberg said theywould be picketing their accounts, who would drop them,and unless they joined the Union then before going to anycourt action they would have already lost all their securityaccounts. Witsman stated that Loewenberg told him thathe could go into court and try to get an injunction but theUnion would tie them up for a year and in the meantimethey would be picketing their accounts. Witsman furthertestified that upon mentioning that if he did not sign acontract and force the employees to join the Union thatLoewenberg was going to picket his clients forcing them todrop him and putting him out of business, Loewenberginformed him that was the way it was and mentioned othercompanies had fought and had to join.Witsman also testified that when Carl Hunt brought uppicketing their accounts, Loewenberg told him that underthe law they had a right to notify their clients they did notmeet area standards, and mentioned if they did not meetarea standards the Respondent would picket his companyat those locations wherever the guards were located.Catherine Hunt stated that Loewenberg told them pick-ets would go up at their accounts, the accounts would dropthem as soon as the pickets went up because the accountswere not going to lose business because of Active, and ac-counts would rather drop Active as an agency and get anagency with a union rather than lose business themselves;once the pickets went up at Certain Teed or the SheratonMotel their truckdrivers would not deliver things, theirpeople would not come in, and the accounts themselveswould be financially hurt. They would drop them, and thatwas how he was going to either have them join the Unionor lose their accounts.Prior to the meeting, the Respondent had not engaged in .aln plcketigregarding Active or its accounts nor did it engage in .inrs stuch picketilgfollowing the meeting.Carl Hunt testified that Loewenberg mentioned manytimes that if they did not join the Respondent, they wouldpicket their accounts, causing them to lose their accountsand naturally they would be out of the security business.Witsman also testified that Loewenberg said they eitherhad to sign a contract with the Respondent or they wouldpicket their clients.Under cross-examination both Carl Hunt and Witsmandenied the Respondent threatened to picket Active; Wits-man acknowledged that he was the one who first men-tioned picketing during the conversation, and that the Re-spondent wanted Active to join the Union.Both Loewenberg and Wesley denied that Loewenbergmade the statements attributed to him by Catherine Hunt,Carl Hunt, and Witsman concerning the picketing. Ac-cording to Loewenberg, Catherine Hunt and Witsman keptsaying they were going to picket them and it would just bea matter of time until they drove them out of business.Loewenberg stated that he told them they would neverpicket their accounts but would picket Active at the ac-counts if they had a dispute with them and could not re-solve it. Loewenberg also stated that when Witsman saidhe knew they were going to picket them and asked aboutpicketing their accounts, he informed Witsman they weregoing to picket Active and not picket the accounts.Wesley stated that during the conversation Loewenbergexplained to them that if they could not arrive at an under-standing that night, they would and could picket Active attheir accounts, mentioning area standards picketing.To the extent the foregoing testimonies of Active's repre-sentatives, Owner Witsman, Office Manager Carl Hunt,and bookkeeper Catherine Hunt and the testimonies of Re-spondent's representatives, general counsel Loewenbergand Business Representative Wesley are conflicting con-cerning what transpired at this meeting, I find the versionsof Loewenberg and Wesley more credible. Apart from myobservations of the witnesses in resolving credibility, thetestimonies of Witsman, Carl Hunt, and Catherine Huntwere conflicting in many instances about what was said aswell as who said it; also, Catherine Hunt was evasive and.on occasion, contradicted her own testimony.The meeting ended with attorney Sussman promising togive Loewenberg its decision the next morning.7About September 29, Active received a letter from theRespondent stating that the Respondent had no interest inrepresenting its employees or entering into a contract torepresent its employees, but stated its dispute with Activewas over its failure to meet area standards, requested cor-rective action be taken, and implied action would be takenagainst Active to enforce area standards.C. Threats Made to Certain TeedCertain Teed received a letter in the mail dated Septem-ber 12 from Respondent's business manager, Kurshen-baum, advising that it had an area standards dispute withActive, and in furtherance of such dispute, it intended toI hc bhali. of the decision is in dispute with the Respondent's representia-IScs h h I; c;laCed it was to decide whether to comply wl ith a;rela tandards:Ali 's r icprcenlatiscs claimed it was to decide whether to enter IlIt ;lollcclie-h.llfiielin[g agreemcnt with the Respondent. GENERAL SERVICE EMPLOYEES UNION LOCAL NO. 73467picket Active at such times and places when the guards ofActive were located on the premises of Certain Teed.8Theletter also stated the picketing would be conducted in ac-cordance with applicable laws and urged the Company'sofficials if there was any interference with production tocontact Charles Bonesz, Richard Wesley, or Business Man-ager Kurshenbaum. The letter stated it wanted to againemphasize their dispute was only with Active and no otheremployer, and the picket signs would clearly reveal thispoint. The letter further stated that if the location of theCompany's facilities prevented effective communicationwith employees of Active regarding the nature and charac-ter of the dispute, the Respondent shall be obligated toconduct their activities on the Company's property in apeaceful and nonviolent way; and if the Respondent's rep-resentatives should be threatened with arrest Respondentwould have no alternative but to file unfair labor practicecharges against Certain Teed. The letter further providedas follows:Since organization or representation of the employ-ees of Active Detective Agency is not our object nor isit our intent to in any way interfere with your work orproduction, we trust that area standards picketingconducted on your property in a peaceful manner willnot cause your company to interfere in any way withour representatives.Certain Teed's Plant Manager Pofelski testified thatabout September 16 he received a telephone call from aman who identified himself as Rick Wesley of the Respon-dent and asked Pofelski whether he had received a letterindicating their position with Active. Upon replying hehad, the caller said that Active did not meet area standardsand mentioned they had had a meeting the previous nightin an attempt to settle the dispute, but that nothing couldbe agreed upon and Active had walked out on them. Thecaller said that they had no alternative but to picket Activeat their accounts, and they would be out at Certain Teed'splant the next morning with pickets. After telling the caller,pursuant to his inquiry, that Active's guards were locatedwithin the Certain Teed's premises, the caller informed himthey would picket there. Pofelski stated that he told thecaller that would be trespassing and he would not allow it.The caller then mentioned a court ruling gave them theright to picket on private property, with which he dis-agreed, and told the caller he was afraid some of the em-ployees would honor the picket line and go home, causingserious problems of a work stoppage. and they would haveto shut the plant down. The caller's response was that theirdispute was with Active and not with Certain Teed: he saidhe would not stop employees from crossing the picket line.but he would not force them to cross it either.Business Representative Richard Wesley.9who is allegedto have made telephone threats to picket, did not denymaking such a call. Since the Respondent's letter to Cer-tain Teed mentioned the name of Richard Wesley andWesley had attended the meeting with Active's officials theThe Respondent adinitled it had no dispute slih ( errin I ccdAt the hearing Richard Wesle} wa, referred to hb Respolndent (ncial(ounsel Ioewenherg a Rick Wesleprevious evening to which the caller referred, and absentany denial by Wesley, I credit the testimony of Plant Man-ager Pofelski, and I find that he had had such a telephoneconversation with Business Representative Wesley.D. Analysis and ConclusionsThe General Counsel contends that the Respondentthreatened to picket Active and its customers, includingCertain Teed, with objects of (I) forcing Active to recog-nize or bargain with the Respondent as the representativeof Active's guard employees in violation of Section8(b)(7)(C) of the Act, and (2) forcing or requiring CertainTeed to cease doing business with Active and/or to forceor require Active to recognize and bargain with the Re-spondent as the representative of its guard employees inviolation of Section 8(b)(4Xii)(B) of the Act. The Respon-dent, however, denies having violated the Act as allegedand asserts as its defense that it had a lawful dispute withActive over Active's alleged failure to comply with areastandards.The threshold issue to be resolved is whether the state-ments made by the representatives of the Respondent andActive at their September 15 meeting are inadmissible un-der Rule 408 of the Federal Rules of Evidence as the Re-spondent contends.This rule provides as follows:Evidence of (I) furnishing or offering or promisingto furnish, or (2) excepting or offering or promising toaccept, a valuable consideration in compromising orattempting to compromise a claim which was disputedas to either validity or amount, is not admissible toprove liability for or invalidity of the claim or itsamount. Evidence of conduct or statements made incompromise negotiations is likewise not admissible.This rule does not require the exclusion of any evi-dence otherwise discoverable merely because it is pre-sented in the course of compromise negotiations. Thisrule also does not require exclusion when the evidenceis offered for another purpose, such as proving bias orprejudice of a witness, negativing a contention of un-due delay. or proving an effort to obstruct a criminalinvestigation or prosecution.The Board has held that the contents of discussionswhich are part of bona fide settlement negotiations are in-admissible under Rule 408 of the Federal Rules of Evi-dence. Building and Construction Trades Council of Philadel-phia and Vicinity, AFL-CIO (Aliemost Construction Co.),222 NLRB 1276. footnote 1 (1976).While the findings supra establish that the parties hadagreed that their discussions at the September 15 meetingwould be off-the-record, the only conceivable matter indispute at the time such agreement was entered into waswhether Active met those area standards espoused by theRespondent which would neither be unlawful nor give riseto a violation under the Act. Under these circumstancesand absent. as here, any pending. threatened, or antici-pated filing of unfair labor practice charges or other legalproceedings. I find that Rule 408 was not applicable to thesituation, and the mere agreement to have the discussions 468DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDoff-the-record, standing alone, cannot be invoked by theRespondent to shield or insulate it from liability for anyunlawful statements its agents may have made at the meet-ing by excluding such statements as evidence. Therefore, Ireject Respondent's argument and find contrary to its posi-tion that the statements made at the September 15 meetingwere admissible as evidence.'0The next issue discussed is whether the Respondent vio-lated Section 8(b)(7)(C) of the Act by threatening to picketfor the proscribed recognitional object alleged, or whetherRespondent's conduct, urged as its defense, had as its ob-ject to require Active to comply with the Respondent's areastandards.Section 8(b)(7)(C) of the Act provides as follows:It shall be an unfair labor practice for a labor orga-nization or its agents-(7) to picket or cause to be picketed, or threaten topicket or cause to be picketed, any employer where anobject thereof is forcing or requiring an employer torecognize or bargain with a labor organization as therepresentative of his employees, or forcing or requir-ing the employees of an employer to accept or selectsuch labor organization as their collective bargainingrepresentative, unless such labor organization is cur-rently certified as the representative of such employ-ees:(C) where such picketing has been conducted with-out a petition under section 9(c) being filed within areasonable period of time not to exceed thirty daysfrom the commencement of such picketing: Provided,That when such a petition has been filed the Boardshall forthwith, without regard to the provisions ofsection 9(c)(1) or the absence of a showing of a sub-stantial interest on the part of the labor organization,direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof: Pro-vided further, That nothing in this subparagraph (C)shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising thepublic (including consumers) that an employer doesnot employ members of, or have a contract with, alabor organization, unless an effect of such picketingis to induce an)' individual employed by any otherperson in the course of his employment, not to pickup, deliver or transport any goods or not perform anyservices.It is well settled that Section 8(b)(7)(C) of the Act doesnot prohibit picketing conducted for the sole purpose ofcompelling an employer to comply with area wage andbenefit standards. (entralia Building and (onstructtonTrade Council v. N. I..R.B., 363 .2d 669, 701 (D.C. ('ir.1966). Ilowever. Section 8(b)(7)(C(') of the Act does make itunlawful for a labor organization, which cannot bhe certi-fied under Section 9(b)(3) of the Act 1' as the collective-II I Ba,cd u. I hidr n d fo thce in ci[ , [i1dcil', notHiq III xc lde .,,.1 u d CI¥cc, -ll , A},I, ], [[Iil111L1' IJ I rcto.l v tbargaining representative because it admits into member-ship both guards and nonguards, as in the instance case, tothreaten to picket an employer for the proscribed recogni-tional object. International Brotherhood of Teamsters Local344 (Purolator Securitv. Inc.), 228 NLRB 1379 (1977), enfd.561 F.2d 31 (7th Cir. 1977): and General Service EmployeesUnion Local No. 73, affiliated with Service Employees Inter-national Union, AFL--CIO (A-I Security Service Co.), 224NLRB 434 (1976), enfd. 97 LRRM 2906, 83 LC 10,375(D.C. Cir. 1978).While the findings supra establish that the subject of areastandards was discussed at the September 15 meeting be-tween representatives of the Respondent and Active, theevidence further establishes, based upon the testimonies ofboth general counsel Loewenberg and Business Represen-tative Wesley, that the Respondent's object, notwithstand-ing their statements to the contrary about area standards,which I reject, was to get Active to recognize the Respon-dent as the bargaining representative of its guard employ-ees and to enter into a collective-bargaining agreementwith it. In this respect, Loewenberg acknowledged discuss-ing a contract, informing them employees would be ex-pected to sign dues checkoff for the Respondent or be ter-minated, and offered to give them 90 days on the healthand welfare benefits if they joined; both Loewenberg andWesley admitted that when l.oewenberg was asked byWitsman if what he really wanted was a contract, Loewen-berg agreed that that was what he wanted.Since the evidence supra establishes that both generalcounsel Loewenberg and Business Representative Wesleyfurther admitted telling Active's officials and representa-tives at the September 15 meeting that they were going topicket Active at their accounts, and having found the rec-ognitional object of their conduct, I find that the Respon-dent thereby violated Section 8(b)(7)(C) of the Act by itsthreats to picket Active for a recognitional object.'2Sincethe Respondent's conduct was not for the purpose of truth-fully advising the public that Active did not employ mem-bers of or have a contract with it and because the Respon-dent was barred by Section 9(b)(3) of the Act from beingcertified to represent Active's guard employees, the con-tention argued in its brief that the second proviso of Sec-tion 8(b)(7)(C) of the Act precludes finding a violation iswithout merit.The remaining issue is whether the Respondent violatedSection 8(b)(4)(ii)(B) of the Act by making threats to Cer-tain Teed to force or require Certain Teed to cease doingbusiness with Active or to force or require Active to recog-nize and bargain with the Respondent as the representativeof its guard employees.Section 8(b)(4) of the Act makes it an unfair labor prac-tice or a union:SI' 'I(ilt3) ol lliC t a ciplxIdc.. I clinclt l pll .1. ll ,, t I l rgi-1i/111 .11i111 l lc cciihficd ' t, I lhe r Crl, cintlla.i c of(, clii, lcc,, ii. hlrg.illillHi/il ,f Ji.lld, If IiCh ornIi,;ll[Ii ll 1J11 1 tl IlIClIihcr.hlp r I l f .L tlii cd,iirccilx iT IlldliTcclk IIi i i n s 11i/11 *h hilh dlll 11ii1 nii t iciI}}crxllp.\ :hilc the Rcpoltcidenil uci Xc1 , ill 1C clr ,iull i SctllClihcl 2q i-].11lm idl l t (ll t intoolM 1lcli i eqII IIICCe o i hliilln l ,tl.ntact] hlld Il1[l >tCh kCtle t. lilh did not l llpl Io rcl lt ,> rCCvg11 , l N III0I IA.ol)[cI.'~.1 .'l lid I l 1t .1 'he "Cll"'l'~lil .rI l lr i%.C tld11:1ltc GENERAL SERVICE EMPLOYEES UNION LOCAL NO. 73469..(ii) to threaten, coerce, or restrain any person ...where in either case an object thereof is:* * * * *(B) forcing or requiring any person to cease using.selling, handling, transporting, or otherwise dealing inthe products of any other producer, processor, ormanufacturer, or to cease doing business with an)other person, or forcing or requiring any other em-ployer to recognize or bargain with a labor organiza-tion as the representative of his employees unless suchlabor organization has been certified as the represen-tative of such employees under the provisions of sec-tion 9: Provided, That nothing contained in this clause(B) shall be construed to make unlawful, where nototherwise unlawful, any primary strike or primarypicketing .While a union is permitted to picket a primary employerwith which it has a labor dispute, it violates Section 8(b)(4)of the Act if it threatens to picket a neutral employer witha proscribed object of enmeshing that employer in a con-troversy not its own. General Teamster, Warehouse, andDairy Emnplovees nion Local No. 126, affiliated witMh theInternational Brotlherhood of Teamsters, (hauffeurs, Ware-housemen and Helpers of America (Readv Mived Concrete,Inc.), 200 NLRB 253. 254 (1972).The evidence supra establishes that Respondent sentCertain Teed a letter. dated September 12, informing it thatthe Respondent intended to picket Active at Certain Teed'spremises: this statement was repeated by Busintss Repre-sentative Wesley to Certain Teed's Plant Manager Pofelskiabout September 16. Although both the letter and BusinessRepresentative Wesley's statements gave as the reason forits intentions to picket the claim that Active did not meetarea standards, having found previously that the Respon-dent had threatened to picket Active at its accounts for aproscribed recognitional object, I find that the Respon-dent, by such conduct directed to Certain Teed, attemptedto enmesh Certain Teed, a neutral employer, in its disputewith Active: it thereby threatened Certain Teed with pick-eting for an object of forcing or requiring Active to recog-nize and bargain with the Respondent as the representativeof its guard employees. thereb5violating Section8(b)(4)(ii)(B) of the Act. Hlaving found a proscribed recog-nitional object for Respondent's conduct and having dis-credited the testimonies of Active's representatives aboutthe subject matter discussed at the September 15 meeting. Ido not find any evidence sufficient to show or to infer thatRespondent also had as its object to force or require ('er-tain Teed to cease doing business with Active as alleged.I t 1111 1-[(I I f 1 I if F t NI AIR I H()OR PRA( it IS 'ON(()MMI RtThe activities of Respondent set forth in section III.above, found to constitute unfair labor practices occurringin connection with the operations of Active and (ertain'Feed described in section I. haec a close, intimatc. andsubstantial relationship to rade. traffic, and comrnmerceamong the several States aid tend to lead to labor dispute,.burdening and obstructing commerce and the free flowthereof.CoNCLUSIONS o Lw1. William Witsman d/b/a Active Detective Agencyand Certain Teed Corporation are each employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. General Service Employees Union Local No. 73. affil-iated with SService Employees International Union, AFL-CIO. is a labor organization within the meaning of Section2(5) of the Act.3. Respondent admits into membership employees otherthan guards, and under Section 9(b)(3) of the Act cannotbe certified as the collective-bargaining representative ofemployees in a unit comprised of guards.4. By threatening to picket William Witsman d.'b/a Ac-tive Detective Agency at its accounts with an object offorcing or requiring it to recognize and bargain with theRespondent as the collective-bargaining representative ofits guard employees. when the Respondent has not beencertified as the representative of such employees and can-not be so certified by virtue of. the provisions of Section9(b)(3) of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(7)(C) ofthe Act.5. By threatening to picket Certain Teed Corporationwith an object of forcing or requiring William Witsmand. b/a Active Detective Agency to recognize and bargainwith Respondent as the representative of its guard employ-ees. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(B) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tit REME[DYThe General Counsel urges, as opposed by the Respon-dent, that a broad remedial order be issued against theRespondent. Those cases cited in support, which involvethe same sections of the Act 3 herein found to have beenviolated, are as follows: General Senice Enploees ULnionbIcal N'(o. 7 affiliated withl Service Emploees InternationalUnion, .Fl CIO (Andy Frain Inc.). 230 NLRB 351 (1977).finding violations of Section 8(b)(4)(i) and (ii)(B) and Sec-tion 8(b)(7)(C) of the Act; General Service Emplo 'ees nionl('al N(o. 7, affiliated with Service Emploee InternationalUnion, .4 FL (10 (A-I Security Service Co.), 224 N LRB 434(1976)., enfd. 97 LRRM 2906. 83 LC 10,375 (D.C(. Cir.1978). finding violations of Section 8(b(7)(7C) of the Act:and (eneral Service Entmplo( ees Union, Local (i o. 7?. a{/ilil-ed ith Service Emploiees International nion, FL ( '10(R R.,'.. Inc.. Scurit tin/ Int. sligalton Servie )ivision).J.I). 795 74 issued Dec. 19. 1974 (unpublished). findingviolations oIf Section 8(b)7)(7(C' and X(b4)(i) and (ii)(B) ofthe Act.I' (alIICm. i (llnc].cl 1 Itc i t.I tst. .I1tc'cr I 11iiC c11t' .IiI ihcr .rll rltlr o kL dIil[ c ,ifll C ll i CtI 1.] 1 thI Nt 1 1, Itllxt.id hCic I1l. ~ l,, 1r [O1StiLdcq 1l}d )II 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDWherever the facts of a particular case or prior decisionsagainst a respondent based upon similar unlawful conductin the past establish a proclivity to violate the Act, a broadremedial order is appropriate. Brotherhood of Teamsters &Auto Truck Drivers, Local No. 70, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica (Sea-Land of California, Inc.), 197 NLRB 125(1972), enfd. 490 F.2d 87 (9th Cir. 1973).Having found in the instant cases that the Respondenthas engaged in certain unfair labor practices within themeaning of Section 8(b)(7)(C) and Section 8(b)(4)(ii)(B) ofthe Act and in view of its prior violations set forth supra ofthese same sections of the Act, I find the totality of itsconduct establishes a proclivity to violate these sections ofthe Act. Accordingly, I shall recommend a broad remedialorder and that it cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14The Respondent, General Service Employees Union Lo-cal No. 73, affiliated with Service Employees InternationalUnion, AFL-CIO, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Threatening to picket. picket, or causing to be pick-eted William Witsman d/b/a Active Detective Agency. orany other employer where an object thereof is to force orrequire Active Detective Agency, or any other employer, torecognize or bargain with the Respondent as the represen-tative of their guard employees, or forcing or requiring theguard employees of Active Detective Agency, or any otheremployer, to accept or select Respondent as their collec-tive-bargaining representative when Respondent has notbeen certified as the representative of such employees andcannot be certified by virtue of the provisions of Section9(b)(3) of the Act.(b) Threatening, coercing, or restraining Certain TeedCorporation, or any other employer or person engaged incommerce or in an industry affecting commerce where anobject thereof is to force or require William Witsmand/b/a Active Detective Agency, or any other employer, torecognize or bargain with the Respondent as the represen-tative of their employees unless the Respondent has beencertified as the representative of such employees under theprovisions of Section 9 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its Chicago, Illinois. facilities, copies of theattached notice marked "Appendix." '5 Copies of said no-tice, on forms furnished by the Regional Director for Re-gion 13 shall, after being duly signed by Respondent's au-thorized representative, be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Furnish signed copies of the notice to the RegionalDirector for Region 13, for posting by William Witsmand/b/a Active Detective Agency and Certain Teed Corpo-ration, said employers be willing, at all locations wherenotices to its employees are customarily posted.(c) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintbe, and hereby is, dismissed insofar as it alleges unfair la-bor practices not specifically found herein.14 In the event no exceptions are filed as provided by Sec. 102.46 ,f theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order. and all objections thereto shall bedeemed waived for all purposes.i In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to picket, picket, or cause tobe picketed William Witsman d/b/a Active DetectiveAgency, or any other employer, where an objectthereof is to force or require Active Detective Agency,or any other employer, to recognize or bargain withGeneral Service Employees Union Local No. 73, affi-liated with Service Employees International Union,AFL-CIO as the representative of their guard employ-ees, or force or require the guard employees of ActiveDetective Agency, or any other employer, to accept orselect Local No. 73 as their collective-bargaining rep-resentative when Local No. 73 has not been certifiedas the representative of such employees and cannot becertified by virtue of the provisions of Section 9(b)(3)of the National Labor Relations Act, as amended.WE WILL NOT threaten, coerce, or restrain CertainTeed Corporation, or any other employer or personengaged in commerce or in an industry affecting com-merce, where an object thereof is to force or requireActive Detective Agency, or any other employer, torecognize or bargain with Local No. 73 as the repre-sentative of their employees unless Local No. 73 hasbeen certified as the representative of such employeesunder the provisions of Section 9 of the National La-bor Relations Act, as amended.GENERAL SERVICE EMPLOYEES UNION LocaL. No 73,AFFILIATED WITH SERVICE EMPIOYEES INTERNAFIONAI.UNION. AFL-C(IO